DETAILED ACTION
	Claim 7 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments submitted on 1/3/22 have been fully considered, however they are not persuasive.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al US (20110268051) and in further view of Calderon et al US (20040242159).
(see paragraphs [0002]-[0003], [0030]-[0031], a WLAN access system can be used and connected); establishing a second wireless interface link to communicate with a client device using a second channel of the frequency band (see paragraphs [0002]-[0004], [0030]-[0031], a Bluetooth connection can be established); sending, via the first wireless interface link, a first message to the access node indicating the first wireless interface link is to enter a first dormant state (see paragraph [0036], Multiplexer 108 modulates downlink traffic by signaling the WLAN access point to buffer transmissions for the amount of time corresponding to the desired bandwidth allocation and a power save bit can be sent); and, concurrently receiving data from the access node using the first channel and from the client device using the second channel by demodulating a wide channel comprising the first channel and the second channel (see Fig. 2, Fig. 3 and paragraph [0035]), bandwidth multiplexer 108 sets up time bocks that allocate usage between WLAN and Bluetooth communication).   Although Tsao et al teaches the limitations above they fail to explicitly teach indicated the reception of a first message as further recited in the claims.  Conversely Calderon et al teaches such limitations; the data including a first indicator that the access node has received the first message indicating the first wireless interface link is to enter the first dormant state (see paragraph [0054]-[0058], a busy signal can be used to defer (dormant state) transmitting/receiving; In this case the IEEE 802.11 WMAC will sample the BTMBsy signal just prior to the WLAN TX start, and defer if needed, sampling at slot time intervals (20.mu.s (for 802.11b)/9 .mu.s (for 802.11a/g)).  Therefore it would have been obvious to a person of ordinary skill in the prior to the effective filing date of the invention to have combined the teachings of Tsao et al with the indicator indicating a dormant state as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).
(see paragraph [0058], the WMAC samples the BTMBsy signal).
Regarding claim 3, Calderon et al further teaches, wherein the data concurrently received includes a second indicator that the client device has exited a second dormant state, the second indicator being received via the second channel (see paragraph [0058], The assertion of the BTMBsy signal implies that the BT media is busy but on the de-assertion of this signal, if the IEEE 802.11 WMAC has transmit data queued up and ready to send on the media, it should be free to do so.)
Regarding claim 4, Calderon et al further teaches wherein the data concurrently received includes an indicator that the client device has exited a second dormant state (see paragraph [0058], a timing interval counter is initiated for when the device has exited a busy phase).
Regarding claim 5, Calderon et al further teaches wherein the indicator that the client device has exited the second dormant state is received via the first channel (see paragraph [0058], a timing interval counter is sent via MBusy signal).
Regarding claim 6, Calderon et al further teaches wherein the indicator that the client device has exited the second dormant state is received via the second channel (see paragraph [0057], Bluetooth communications are deferred if WLMBsy is high, and no Bluetooth signals can be transmitted whilst the IEEE 802.11 acknowledgement packet is being sent).
(Currently Amended) Regarding claim 7, Calderon et al further teaches comprising: concurrently sending a second message to the access node and a third message to the client device, the second message being sent using the first channel and the third message being sent using the second channel (see Fig. 1, paragraphs [0045]-[0046], [0048]-[0049], dynamic exchange can happen between the Bluetooth system and the WLAN system), the first message indicating to the access node (see Fig. 1, paragraph [0048], busy signals are sent between the two systems), the second message to be sent to the client device using the second channel during the indicated period of time (see paragraph [0050], This information can be shared with the WLAN system in an effort to coordinate and defer WLAN transmission during periods of known reception on the BT link).
Regarding claim 8, Calderon et al further teaches, wherein the data concurrently received includes an indicator that the client device is requesting to communicate via the second wireless interface link (see paragraph [0048], "Bluetooth Medium Busy" signal BTMBsy indicates when the Bluetooth system is actually receiving a packet over its medium. The second signal "WLAN Medium Busy" WLMBsy indicates when the IEEE 802.11 WLAN is actually receiving a packet over its medium. Busy signals set up to inform when they are receiving may additionally be used to indicate when they are transmitting),  and the third message is a response to the request to communicate via the second wireless interface link (see Fig. 1 and paragraphs [0048]-[0055], dynamic communication occurs between the Bluetooth system and the WLAN system).
Regarding claim 11, Tsao et al teaches all the limitations of claim 9 from which claim 11 depends on.  However they fail to explicitly teach a device exiting a dormant state as further recited in the claim.  Conversely Calderon teaches such limitations;  wherein the data includes a second indicator indicating that the client device has existed a second dormant state, and wherein the wireless capable device is configured to receive the second indicator via the second channel (see paragraph [0058], The assertion of the BTMBsy signal implies that the BT media is busy but on the de-assertion of this signal, if the IEEE 802.11 WMAC has transmit data queued up and ready to send on the media, it should be free to do so).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Tsao et al with the indication of exiting a dormant state as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).
(see paragraph [0058], the WMAC samples the BTMBsy signal). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Tsao et al with the indication of exiting a dormant state as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).
Regarding claim 13, Tsao et al teaches all the limitations of claim 9 from which claim 13 depends on.  However they fail to explicitly teach the rest of the limitations of claim 13.  Conversely Calderon et al teaches such limitations; wherein the wireless capable device is further configured to concurrently send, via the wireless interface radio and using the first channel (see Fig. 1, paragraphs [0045]-[0046], [0048]-[0049], dynamic exchange can happen between the Bluetooth system and the WLAN system), a second message to the access node indicating that the first channel is busy for an indicated period of time (see paragraph [0050], This information can be shared with the WLAN system in an effort to coordinate and defer WLAN transmission during periods of known reception on the BT link), and send, via the wireless interface radio and using the second channel during the indicated period of time, a third message to the client device (see Fig. 1, paragraphs [0045]-[0046], [0048]-[0049]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Tsao et al with the concurrent transmissions and messaging as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).
(see Fig. 1 and paragraphs [0048]-[0055], dynamic communication occurs between the Bluetooth system and the WLAN system).
Regarding claim 15, Tsao et al teaches all the limitations of claim 9, from which claim 15 depends on.  However they fail to explicitly teach the use of OFDM as further recited in the claim.  Conversely Calderon teaches such limitations; wherein the first wireless interface link and the second wireless interface link are each configured for orthogonal frequency division multiplexing (OFDM) (see paragraph [0010], the WLAN interface supports OFDM).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Tsao with the use of OFDM as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).
Regarding claim 16,  Tsao et al further teaches wherein the wireless capable device is configured to concurrently receive the data by receiving at least first carriers associated with the first wireless interface link and second OFDM carriers associated with the second wireless interface link (see paragraph [0034]-[0036]). Although Tsao et al teaches the limitations above, they fail to explicitly teach the use of OFDM as further recited in the claims.  Conversely Calderon et al teaches such limitations; the first wireless interface link and the second wireless interface link configured to use orthogonal frequency division multiplexing (OFDM) (see paragraph [0010], the WLAN interface supports OFDM).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Tsao with the use of OFDM as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).
(see Fig. 2, Fig. 3 and paragraph [0035]), bandwidth multiplexer 108 sets up time bocks that allocate usage between WLAN and Bluetooth communication).   Although Tsao et al teaches the limitations above, they fail to explicitly teach the use of OFDM as further recited in the claims.  Conversely Calderon et al teaches such limitations; into orthogonal frequency division multiplexing (OFDM) carriers.



Regarding claim 18, Tsao et al teaches a method of operating a communication system, comprising: establishing a first wireless interface link to communicate with an access node using a first channel of a frequency band (see paragraphs [0002]-[0003], [0030]-[0031], a WLAN access system can be used and connected); establishing a second wireless interface link to communicate with a client device using a second channel of the frequency band (see paragraphs [0002]-[0004], [0030]-[0031], a Bluetooth connection can be established); sending, via the first wireless interface link, a first message to the access node indicating the first wireless interface link is to enter a first dormant state (see paragraph [0036], Multiplexer 108 modulates downlink traffic by signaling the WLAN access point to buffer transmissions for the amount of time corresponding to the desired bandwidth allocation and a power save bit can be sent); and, concurrently monitoring the first channel and the second channel at least by demodulating a wide channel comprising the first channel and the second channel (see Fig. 2, Fig. 3 and paragraph [0035]), bandwidth multiplexer 108 sets up time bocks that allocate usage between WLAN and Bluetooth communication). Although Tsao et al teaches the limitations above, they fail to explicitly teach the use of OFDM as further recited in the claims.  Conversely Calderon et al (see paragraph [0010], the WLAN interface supports OFDM).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Tsao with the use of OFDM as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).
Regarding claim 19, Tsao et al further teaches wherein the concurrently monitoring comprises monitoring the first channel for an acknowledgement from the access node indicating that the first wireless interface link is to enter the first dormant state and monitoring the second channel for a communication from the client device (see paragraph [0034]-[0036]).
Regarding claim 20, Tsao et al further teaches wherein the demodulating the wide channel comprises receiving and demodulating carriers on both the first channel used by the first wireless interface link and the second channel used by the second wireless interface link (see paragraph [0034]-[0036]). Although Tsao et al teaches the limitations above, they fail to explicitly teach the use of OFDM as further recited in the claims.  Conversely Calderon et al teaches such limitations; the first wireless interface link and the second wireless interface link configured to use orthogonal frequency division multiplexing (OFDM) (see paragraph [0010], the WLAN interface supports OFDM).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Tsao with the use of OFDM as taught by Calderon et al.  The motivation for this would have been to reduce interference between disparate wireless systems (see paragraph [0019]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao et al US (20110268051).
Regarding claim 9, Tsao et al teaches a wireless capable device, comprising: a wireless interface radio; and a wireless interface layer control circuit configured to: establish a first wireless interface link to communicate, via the wireless interface radio, with an access node using a first channel of a frequency band (see paragraphs [0002]-[0003], [0030]-[0031], a WLAN access system can be used and connected), establish a second wireless interface link to communicate, via the wireless interface radio, with a client device using a second channel of the frequency band (see paragraphs [0002]-[0004], [0030]-[0031], a Bluetooth connection can be established), send, via the first wireless interface link, a first message to the access node indicating the first wireless interface link is to enter a first dormant state (see paragraph [0036], Multiplexer 108 modulates downlink traffic by signaling the WLAN access point to buffer transmissions for the amount of time corresponding to the desired bandwidth allocation and a power save bit can be sent), and concurrently receive data from the access node using the first channel and from the client device using the second channel by demodulating a wide channel (see Fig. 2, Fig. 3 and paragraph [0035]), bandwidth multiplexer 108 sets up time blocks that allocate usage between WLAN and Bluetooth communication).
Regarding claim 10, Tsao et al further teaches wherein the data includes a first indicator that the access node has received the first message and that the first wireless interface link is to enter the first dormant state, and wherein the wireless capable device is configured to receive the first indicator via the first channel (see paragraph [0036], Multiplexer 108 modulates downlink traffic by signaling the WLAN access point to buffer transmissions for the amount of time corresponding to the desired bandwidth allocation and a power save bit can be sent).

Remarks
	The Applicant argues: 
		Tsao et al and Calderon et al fail to teach “concurrently receiving data from the access node using the first channel and form the client device using the second channel by demodulating a wide channel comprising the first channel and the second channel”.
	In Response, the Examiner respectfully submits:
		The rejection is maintained because Tsao does in fact teach the limitation as broadly claimed by the Applicant.  Looking at Tsao in paragraph [0035], they state “Multiplexer 108 establishes blocs of time, preferably approximately 10 to 100 ms long, during which bandwidth is actively allocated between Bluetooth and WLAN.”  Bandwidth is being actively allocated between two channels, one being Bluetooth and the other being WLAN, which indicates that the data is being received concurrently between the two kinds.  The multiplexer 108 then divides that bandwidth into respective blocs, this can be construed as demodulation or separation of the channels.  Therefore the rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478